COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        Metropolitan Transit Authority v. Beverly Brooks
                            and
                            Beverly Brooks v. Metropolitan Transit Authority

Appellate case number:      01-16-00158-CV

Trial court case number:    2013-19862

Trial court:                269th District Court of Harris County

        Appellant, Metropolitan Transit Authority (“METRO”), and appellant, Beverly
Brooks, each filed a notice of appeal of the trial court’s final judgment, signed on December
4, 2015. Each appellant’s brief initially was due on August 8, 2016. See TEX. R. APP. P.
38.6(a). On August 29, 2016, Brooks filed her appellant’s brief. METRO’s appellee’s
brief, therefore, was due on September 28, 2016.
       On August 31, 2016, this Court granted METRO’s first motion to extend time and
extended the time to file its appellant’s brief to October 17, 2016, with no further extensions
absent exceptional circumstances. On October 25, 2016, we granted METRO’s second
motion and extended the time to file its appellant’s brief to December 16, 2016, with no
additional extensions. And, on November 7, 2016, we granted METRO’s motion to extend
the time to file its appellee’s brief and extended the time to file that brief to December 16,
2016, with no further extensions. METRO, representing that it “has been trying to settle this
appeal,” has filed a third motion to extend time to file its brief. We grant the motion.
METRO’s appellant’s brief and appellee’s brief, if any, are due to be filed no later
than January 17, 2017. No additional extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: January 12, 2017